Citation Nr: 0105104	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left hip.

2.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1949 to August 
1954 and from November 1954 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the veteran was denied an 
increased evaluation for arthritis, right knee, currently 
evaluated at 10 percent disabling, and entitlement to service 
connection for total left hip replacement arthroplasty, 
claimed as arthritis of the left hip, including as secondary 
to service-connected arthritis, right knee


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is service-connected for generalized 
arthritis that originated in the right knee.

3.  The veteran underwent left total hip replacement 
arthroplasty as a result of degenerative arthritis in his 
left hip.

4.  The veteran's service-connected degenerative arthritis of 
the right knee has not reduced flexion of the knee to less 
than 45 degrees nor has it limited extension of the knee by 
more than 10 degrees.




CONCLUSIONS OF LAW

1.  The veteran is entitled to service connection for 
arthritis, left hip as part and parcel of his service-
connected arthritis, right knee.  38 C.F.R. § 3.303(b) 
(2000).

2.  The veteran's degenerative arthritis of the right knee is 
no more than 10 percent disabling according to applicable 
schedular criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served from June 1949 to August 1954 and from 
November 1954 to May 1979.

Service medical records show that the veteran was treated for 
arthritis in his right knee and for left hip pain in November 
1977 and January and February 1978.

In October 1979 the veteran underwent a VA examination and 
was diagnosed as having degenerative osteoarthritis, right 
knee.

The St. Petersburg RO in Florida notified the veteran in an 
award letter dated in December 1979 that he was granted 
service connection for arthritis and was assigned a 
disability evaluation of 10 percent under Diagnostic Code 
5003.

The RO received a radiology consultation and operative 
reports dated in June 1994 regarding the veteran's status 
post left total hip arthroplasty.  His pre- and postoperative 
diagnoses were degenerative arthritis of the left hip.

In August 1998 the veteran requested a reevaluation of his 
service-connected arthritis disability based on status post 
left total hip arthroplasty as a result of arthritis in his 
left hip.

The veteran underwent a VA examination in August 1998.  He 
had no complaints with regard to his right knee at that time.  
Examination of the knee revealed no swelling or malalignment.  
Range of motion was from 0 degrees of extension to 120 
degrees of flexion.  The right knee was found to be stable in 
all phases.  X-rays revealed mild joint space narrowing.

A letter from the veteran dated in January 1999 states that 
during his VA orthopedic examination he was asked what was 
wrong with his knees.  The veteran stated that his reply was 
"nothing."

Left Hip

The law requires that with chronic disease shown as such in 
service (or within the presumptive period under § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2000).

The evidence shows that the veteran was treated for arthritis 
of the right knee in service and was subsequently granted 
service connection in December 1979 for degenerative 
arthritis under 38 C.F.R. § 4.71, Diagnostic Code 5003 
(2000).

Since the veteran was rated under the code for degenerative 
arthritis, service connection may be granted for arthritis in 
other areas of the body if it is part of the disease process 
for which the veteran has already been granted service 
connection.  Such a relationship is implicitly recognized in 
38 C.F.R. § 4.61 wherein it is provided that in rating any 
form of arthritis, except arthritis due to trauma, 
examination must cover all major joints.  38 C.F.R. § 4.61 
(2000).

In August 1998, the veteran sought inclusion of his status 
post left total hip arthroplasty, as a result of degenerative 
arthritis, to his service-connected degenerative arthritis.

A review of the evidence of record does not reveal any 
intercurrent cause to rebut a finding of service connection 
of the veteran's subsequent manifestation of arthritis of the 
left hip.  

In view of the requirements of § 3.303(b), and in the absence 
of evidence of an intercurrent cause, the veteran's claim for 
degenerative arthritis of the left hip disability as part and 
parcel of his previously service-connected degenerative 
arthritis of the left knee under Code 5003 is granted.

Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  In addition, VA has a duty to 
acknowledge all regulations that are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating the veteran's request for an increased 
evaluation, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in VA's Schedule of ratings.

The history of the veteran's degenerative arthritis of the 
right knee has been considered, although the present level of 
disability is of primary concern when determining whether he 
is entitled to a rating higher than 10 percent.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Degenerative arthritis established by X-ray findings will be 
treated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, in this case the knee.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (2000).  Applicable regulation 
provides that the veteran's knee disability may be rated on 
the basis of limitation of motion under Codes 5260, 
limitation of leg flexion, and 5261, limitation of leg 
extension.  A 10 percent evaluation is warranted when leg 
flexion is limited to 45 degrees and a 20 percent evaluation 
is warranted when leg flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).  A 10 percent 
evaluation is warranted when leg extension is limited to 10 
degrees and a 20 percent evaluation is warranted when leg 
extension is limited to15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).  Functional loss, which is the 
inability to perform the normal working movements of the body 
within normal limits, specifically due to pain and weakness 
on motion, should be considered in addition to the criteria 
set forth in the appropriate Diagnostic Codes of the Schedule 
when ascertaining the severity of musculoskeletal 
disabilities.  38 C.F.R. § 4.40 (2000); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

The VA examination report dated in August 1998 shows that the 
veteran's range of motion was from 0 degrees of extension to 
120 degrees of flexion.  It is noted that range of motion 
from 0 degrees of extension and 140 degrees of flexion of the 
knee is considered full.  See 38 C.F.R. § 4.71a, Plate II.  
It is also noted that there were no complaints of flare-ups; 
in fact, when asked by an examiner what was wrong with his 
knees, he replied "nothing." 

Based on the evidence of record, the Board concludes that the 
preponderance of the evidence is against an increased 
evaluation for degenerative arthritis of the right knee.  
Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection is granted for degenerative arthritis of 
the left hip as part and parcel of the veteran's service-
connected degenerative arthritis of the right knee.

Entitlement to an increased evaluation for degenerative 
arthritis of the right knee is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

